Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 12 October 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.	

Status of the Application
Claims 1, 3-7 and 9-22 are pending. Claims 13 and 15 are withdrawn.
 Claims 1, 3-7, 9-12, 14 and 16-22 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Takagi et al. and Ismagilov et al.  
Claims 1, 3-7, 9-12, 14, 16,17,19,20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US20050178727) as evidenced by Smallwood (Handbook of organic solvent properties. Butterworth-Heinemann, 2012) in view of Ismagilov et al. (US20160215411).
Takagi et al. teach methods comprising providing a microfluidic device comprising multiple channels, wherein two channels, each comprising a different inlet, form a junction with a main channel , which in turn intersects with multiple outlet channels (e.g. Fig. 2 and 5; claim 16) and providing conditions that facilitate laminar flow of two fluids of different viscosities without mixing within the same main channel, i.e. L3 (e.g. para 0014, pg. 1-2; para 0046-0050, pg. 4; Fig. 2 and below). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Furthermore, Takagi et al. teach channel width at microscale measurements including 10 and 30 microns (e.g. para 0053, pg. 4) and diameters at 10 and 30 microns (e.g. para 0064, pg. 5).
Furthermore, Takagi et al. teach channel length is not limited  but teach a preferred range of 50-500mm (e.g. flow passage length is not particularly limited. For instance, when the liquid feed speed of two laminar flows is within the range of 200 to 2000 mm/sec, it is preferable that the length of the flow passage L3 is with the range of 50 to 500 mm as in para 0079,pg. 6).
 Furthermore, Takagi et al. teach an embodiment wherein the one of the fluids comprises a mixture of fine particles and diffusible substance and the other fluid contains negligible amounts of diffusible substance. As the two fluids flow in a laminar manner, the flow comprising fine particles retains this component while the diffusible component migrates (e.g. para 0028, pg. 2; para 0046-0050, pg. 4).
Furthermore, Takagi et al. teach flow rate of each fluid in laminar flow can be optimized, based on length of the main channel, such that the ratio of the flow rate of the second fluid  to the flow rate of the first fluid is ranges between  1 and 50, preferable 3 to 20. Furthermore, Takagi et al. teach embodiments wherein the flow rate of the second fluid is larger than the flow rate of the first fluid(e.g. para 0069-0075,pg. 5; para 0079,pg. 6; para 0117,pg. 8).
 Furthermore, Takagi et al. teach the first and the second fluids are the same types of liquids, i.e. aqueous, wherein the second fluid includes ion-exchanged water, distilled water, and electrolysis ion water. Takagi et al. also disclose an embodiment wherein the fluid comprising a particulate component is an organic solvent and the other fluid is water (e.g. para 0046-0050, pg. 4).
Furthermore, as evidenced by Smallwood, several of the organic solvents taught by Takagi et al. have viscosities that are lower than the viscosity of water (e.g. pg. 239, Smallwood). These organic solvents include, for example, toluene (e.g. pg. 46, Smallwood), methanol (e.g. pg. 81, Smallwood), chloroform (e.g. pg. 121, Smallwood) and acetone (e.g. pg. 143, Smallwood).
Furthermore, as evidenced by Smallwood, other organic solvents of Takagi have viscosities that are higher than the viscosity of water (e.g. pg. 239). These organic solvents include, for example, alcohols such as ethanol (e.g. pg. 65, Smallwood), n-propanol (e.g. pg. 68, Smallwood), and n-butanol (e.g. pg. 74, Smallwood).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Takagi et al. comprising a fluid comprising a fine particle component as taught in one embodiment to include using fluid for this particulate fluid that has a higher or lower viscosity as compared to water as taught in another embodiment of Takagi et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for analysis of a particulate component within a fluid.
Takagi et al. teach a method comprising facilitating laminar flow of two fluids comprising different viscosities.
 However, Takagi et al. do not expressly teach forming droplets.
 Like Takagi et al., Ismagilov et al. teach methods comprising laminar flow of fluids having different viscosities (e.g. Entire Ismagilov reference and especially para 0152-0153, pg.11; Fig. 5, 6, 11). Furthermore, Ismagilov et al. teach their method comprises introducing different fluids through multiple inlet channels to a main microfluidic channel which ultimately intersects with another channel, wherein the intersection facilitates generation of plugs, i.e. droplets (e.g. Entire Ismagilov reference and especially  para 0152-0153, pg.11; Fig 10A and below). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Ismagilov et al. also teach individual fluids may comprise reagents such as DNA, carbohydrate or protein, wherein resulting plugs comprise no more that one molecule or particle in each plug (e.g. Entire Ismagilov reference and especially para 0158-0160, pg. 11).
 Furthermore, Ismagilov et al. teach embodiments comprising providing a first region comprising multiple inlets comprising multiple different fluids that flow in a laminar fashion to a first outlet and a second region comprising multiple inlets comprising multiple different fluids that flow in a laminar fashion to a second outlet, wherein the first outlet and the second outlet intersect with a common channel (e.g. Entire Ismagilov reference and especially Fig. 54 A and B).
 Furthermore, Ismagilov et al. teach particles comprise cells or biomolecules (e.g. Entire Ismagilov reference and especially para 0097-0098, pg. 5; Biological particles or molecules such as cells and virions as in para 0207,pg. 17). Furthermore, Ismagilov et al. teach providing beads to the individual plugs (e.g. Entire Ismagilov reference and especially  para 0292, pg. 26).
Therefore, as both Takagi et al. and Ismagilov et al. teach methods comprising providing conditions that facilitate laminar flow of fluids having different viscosities in fluidic systems, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Takagi et al. comprising providing a fluidic system comprising multiple inlet channels, a main microfluidic channel and multiple outlet channels, wherein the fluidic system also comprises a fluid comprising particles, wherein the main channel is at least 1mm in length and the main channel allows laminar flow of fluids of different viscosities and having different flow rates  to include features of a fluidic system comprising multiple inlet channels, a main microfluidic channel  and multiple outlet channels, wherein the methods comprise providing multiple fluids having different viscosities through multiple inlets to a main channel which intersects with outlet channels under conditions that facilitate formation of plugs, i.e. droplets, wherein individual plugs comprise a single molecule or particle as taught by Ismagilov et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for analysis of a particulate component within a fluid.	
 Therefore, the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious the limitations: a method comprising the steps of: i. providing a first microfluidic channel which is substantially straight and has a length of at least 1 mm, and which comprises at least a first inlet, a second inlet and a first outlet, ii. injecting a first fluid into the first microfluidic channel through said first inlet, iii. injecting a second fluid into the first microfluidic channel through said second inlet, wherein the viscosity of the first fluid is higher than the viscosity of the second fluid, such that the first fluid and the second fluid flow in a laminar fashion unmixed side by side for at least the length of said first microfluidic channel, and wherein the second fluid comprises the particles to be ordered, and 
iv. encapsulating at least one particle in a droplet when said droplet leaves said first outlet as recited in claim 1.
Regarding the limitation: wherein the viscosity of the first fluid is selected such that the particles in the second fluid are confined by the first fluid to a space occupied by the second fluid as recited in claim 1: 
As noted above and as evidenced by Smallwood, several of the organic solvents taught by Takagi et al. have viscosities that are higher or are lower than the viscosity of water.
Therefore, as Takagi et al. teach flowing two fluids of different viscosity wherein the fluid with higher or lower viscosity retains a particulate component, the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious the limitation: wherein the viscosity of the first fluid is selected such that the particles in the second fluid are confined by the first fluid to a space occupied by the second fluid as recited in claim 1.
Therefore, the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious claim 14.
Furthermore, as Takagi et al. teach channel width at microscale measurements including 10 and 30 microns to 1 mm (e.g. para 0053, pg. 4); diameters at 10 and 30 microns (e.g. para 0064, pg. 5) and channel length ranging from 50 to 500 mm (e.g. para 0079,pg. 6), the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious claims 3 and 5. 
Furthermore, as Takagi et al. teach a depiction of their device wherein the angle separating the first and second inlet is less than 180°(e.g. Fig. 2 and 5), the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious claim 4. 
Regarding claim 6:
Takagi et al. teach the first and the second fluids are the same types of liquids, i.e. aqueous, wherein the second fluid includes ion-exchanged water, distilled water, and electrolysis ion water (e.g. para 0046-0050, pg. 4). As evidenced by Smallwood, the viscosity at 25°C of water is 0.89 cP.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Takagi et al. and Ismagilov et al. comprising providing a particulate fluid that has a higher or lower viscosity as compared to water to include the embodiment wherein both the first and second fluids are aqueous as taught in another embodiment of Takagi et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for analysis of a particulate component within a fluid.
 Therefore, the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render the limitation: wherein the first and the second fluid are aqueous fluids and the viscosity of the first fluid and the second fluid is between 0.001 cP and 100 cP as recited in claim 6.
Regarding claim 7:
 As noted above, Takagi et al. teach laminar flow of two fluids having different viscosities wherein one fluid comprises particles.
Furthermore, Ismagilov et al. teach it is known in the art to provide a method providing multiple different fluids having different viscosities wherein each fluid comprises a different reagent or particles, wherein the reagent comprises nucleic acid, carbohydrate or protein and an individual plug comprises a single entity (e.g. In one embodiment according to the invention, the reagent concentration may be adjusted to be dilute enough that most of the plugs contain no more than a single molecule or particle, with only a small statistical chance that a plug will contain two or more molecules or particles as in para 0160,pg. 11; para 0152-0153; 0158-0160, pg. 11; Fig. 5,6 and 11).
 Therefore, considering both Takagi et al. and Ismagilov et al. teach methods comprising providing conditions that facilitate laminar flow of fluids having different viscosities, wherein at least one fluid comprises particles,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Takagi et al. comprising providing a fluid comprising particles to include providing multiple fluids having different viscosities and each fluid comprises a reagent such as DNA,  or a particle , wherein individual plugs comprise a single molecule or particle as taught by Ismagilov et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for analysis of a particulate component within a fluid.
Therefore, the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious the limitation: wherein the aqueous first fluid comprises [[a]] at least one of substance selected from the group comprising a sugar, DNA, RNA as recited in claim 7.
Furthermore, as Ismagilov et al. teach using multiple inlets to introducing multiple fluids having different viscosities (e.g. para 0152-0153; 0158-0160, pg. 11; Fig. 5,6 and 11), the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious claims 9 and 10.
Furthermore, as Ismagilov et al. teach particles comprise cells or biomolecules (e.g. para 0097-0098, pg. 5; Biological particles or molecules such as cells and virions as in para 0207, pg. 17), the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious the limitation: wherein the particles comprise at least one of particle may be selected from the group comprising, a single cell, a eukaryotic cell, a prokaryotic cell as required by claim 11.
Regarding claim 12:
 As noted above, Ismagilov et al. teach it is known in the art to provide a method providing multiple different fluids having different viscosities wherein each fluid comprises a different reagent or particles, wherein the reagent comprises nucleic acid, carbohydrate or protein and an individual plug comprises a single entity (e.g. In one embodiment according to the invention, the reagent concentration may be adjusted to be dilute enough that most of the plugs contain no more than a single molecule or particle, with only a small statistical chance that a plug will contain two or more molecules or particles as in para 0160,pg. 11; para 0152-0153; 0158-0160, pg. 11; Fig. 5,6 and 11).
Furthermore, Ismagilov et al. teach embodiments comprising providing a first region comprising multiple inlets comprising multiple different fluids that flow in a laminar fashion to a first outlet and a second region comprising multiple inlets comprising multiple different fluids that flow in a laminar fashion to a second outlet, wherein the first outlet and the second outlet intersect with a common channel (e.g. Fig. 54 A and B).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Takagi et al. and Ismagilov et al. comprising providing multiple fluids having different viscosities and each fluid comprises DNA or a particle, wherein individual plugs comprise a single molecule or particle to include providing a first region comprising multiple inlets comprising multiple different fluids that flow in a laminar fashion to a first outlet and a second region comprising multiple inlets comprising multiple different fluids that flow in a laminar fashion to a second outlet, wherein the first outlet and the second outlet intersect with a common channel as taught in a different embodiment of Ismagilov et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for analysis of a particulate component within a fluid.
Therefore, the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious claim 12.
Regarding claims 16, 17, 19 and 20:
It is noted that claims 16-20 recite encapsulating cells from a plurality of cells in different droplets. Therefore, as a “plurality” refers to a quantity of two or more entities, these claims are interpreted to encompass the embodiment wherein a first plurality comprises two cells and a second plurality comprises two cells, and includes a technique of encapsulation such that at least one of every two cells is encapsulated in a droplet.
Ismagilov et al. teach it is known in the art to provide a method comprising providing multiple different fluids having different viscosities wherein each fluid comprises a different reagent or particles, wherein the reagent comprises nucleic acid, carbohydrate or protein and an individual plug comprises a single entity (e.g. In one embodiment according to the invention, the reagent concentration may be adjusted to be dilute enough that most of the plugs contain no more than a single molecule or particle, with only a small statistical chance that a plug will contain two or more molecules or particles as in para 0160,pg. 11; para 0152-0153; 0158-0160, pg. 11; Fig. 5,6 and 11).
Furthermore, Ismagilov et al. teach particles comprise cells or biomolecules (e.g. para 0097-0098, pg. 5; Biological particles or molecules such as cells and virions as in para 0207, pg. 17). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Takagi et al. and Ismagilov et al. comprising providing multiple fluids having different viscosities and each fluid comprises DNA or a particle, wherein individual plugs comprise a single molecule or particle to include providing single cells as well as beads to individual plugs as taught in other embodiments of Ismagilov et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for analysis of a particulate component within a fluid.
Therefore, as Ismagilov et al. teach encapsulating different single cells in plugs, i.e. droplets, the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious claims 16, 17 and 20.
Furthermore, as Ismagilov et al. teach providing beads to the individual plugs (e.g. para 0292, pg. 26) , the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious claim 19.
Regarding claim 22:
As noted above, Takagi et al. teach optimization of flow rates of each fluid having a different viscosity and in laminar flow in the main channel, wherein the ratio of the flow rate of the second fluid  to the flow rate of the first fluid ranges between  1 and 50, preferable 3 to 20. Furthermore, Takagi et al. teach an embodiment wherein the flow rate of the second fluid is larger than the flow rate of the first fluid(e.g. para 0069-0075,pg. 5; para 0117,pg. 8).
Therefore, as the flow rate of a first fluid and a second fluid in laminar flow can be optimized to yield a ratio wherein the flow rate of the second fluid is larger than the flow rate of the first fluid, according to user’s choice, this requirement is considered a result-effective variable. See MPEP 2144.05. II. B. There is a Motivation to Optimize Result-Effective Variables.
 Therefore, the requirement of providing a flow rate of a first fluid that is lower than the flow rate of a second fluid is not considered inventive.
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method as taught by Takagi et al. and Ismagilov et al.  comprising providing conditions that facilitate laminar flow of multiple fluids having different viscosities through multiple inlets to a main channel and subsequently forming plugs, i.e. droplets, wherein individual plugs comprise a biomolecule or cell and to include conditions that facilitate optimizing the flow rate of the first fluid and the second fluid , according to user’s choice, to obtain a ratio of the flow rate of the second fluid  to the flow rate of the first fluid that is greater than 1 as taught by Takagi because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method for analysis of a particulate component within a fluid.
 Therefore, the combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious claim 22.

Takagi et al., Ismagilov et al. and Hindson et al.
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al., as evidenced by Smallwood, and Ismagilov et al. as applied to claims 1, 3-7, 9-12, 14, 16,17,19,20  and 22 above, and further in view of Hindson et al. (WO2015200893).
The combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Takagi et al., as evidenced by Smallwood, and Ismagilov et al. render obvious a method comprising providing laminar flow of fluids having different viscosities and different flow rates in a fluidic system, wherein the method comprises providing multiple fluids having different viscosities through multiple inlets to a main channel and subsequently forming plugs, i.e. droplets, wherein individual plugs comprise a cell or biomolecule and a bead.
 However, the combined teachings of Takagi et al. and Ismagilov et al. do not expressly teach claims 18 and 21.
Regarding claims 18 and 21:
It is noted that claims 16-20 recite encapsulating cells from a plurality of cells in different droplets. Therefore, as a “plurality” refers to a quantity of two or more entities, these claims are interpreted to encompass the embodiment wherein a first plurality comprises two cells and a second plurality comprises two cells, and includes a technique of encapsulation such that at least one of every two cells is encapsulated in a droplet.
 Prior to the effective filing date of the claimed invention, like Ismagilov et al., Hindson et al. teach methods comprising providing cells and beads in partitions, such as droplets (e.g. para 0050-0057,pg. 10-12). 
Furthermore, Hindson et al. teach partitioning of particles in droplets is adjusted to optimize Poisson distribution, according to user’s choice, such that there is no more than 1 particle per occupied partition  (e.g. para 0054-0056,pg. 11-12).
Furthermore, Hindson et al. teach that distribution of cells or beads among droplets can be optimized according to user’s choice, such that greater that 50 % of partitions comprise two or more cells and/or beads (e.g. para 0057, pg. 12).
Therefore, as the distribution of cells or beads among droplets can be optimized to generate partitions comprising multiple cells or no more than one cell, according to user’s choice, this requirement is considered a result-effective variable. See MPEP 2144.05. II. B. There is a Motivation to Optimize Result-Effective Variables.
 Therefore, the requirement of providing a population of droplets that each contain at least two cells or no more than one cell is not considered inventive.
Furthermore, as Ismagilov et al. and Hindson et al. teach methods of encapsulating cells in droplets,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method as taught by Takagi et al. and Ismagilov et al.  comprising providing conditions that facilitate laminar flow of multiple fluids having different viscosities through multiple inlets to a main channel and subsequently forming plugs, i.e. droplets, wherein individual plugs comprise a biomolecule or cell and to include conditions that facilitate distribution of cells, i.e. particles, to droplets according to user’s choice, either to meet the embodiment of multiple cells to individual droplets such that greater that 50 % of partitions comprise two or more cells  or to meet the embodiment of no more than one cell per droplet as taught by Hindson et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method for analysis of a particulate component within a fluid.
 Therefore, the combined teachings of Takagi et al., as evidenced by Smallwood, Ismagilov et al. and Hindson et al. render obvious claims 18 and 21.
Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments on the teaching of Takagi et al., these arguments are not persuasive.
In response to applicant's argument that the teaching of Ismagilov et al. modifies the principle of the operation of the methods recited in the Takagi reference, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, as noted above, the teaching of Takagi et al.  is relied upon for the requirements of providing a microfluidic channel system comprising two inlet channels, a first microfluidic channel and a first outlet channel and introducing a first fluid and a second fluid, each having a different viscosity, wherein the two fluids are in laminar flow and have different flow rates and wherein the first microfluidic channel has length and height dimensions that reside within the claimed ranges of values. 
 Furthermore, as noted above, Ismagilov et al. teach multiple embodiments are known in the art comprising providing microfluidic systems that have multiple inlets, a main microfluidic channel and multiple outlets and comprising methods comprising flowing multiple different fluids having different viscosities through these multiple inlet channels, into laminar flow within a main microfluidic channel  and flowing out into outlet channels, under conditions  that facilitate generation of droplets containing biological material as required by the instant claims.
Therefore, as both Takagi et al. and Ismagilov et al. teach methods comprising providing conditions that facilitate laminar flow of fluids having different viscosities in fluidic systems, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to combine these teachings as discussed in the current rejections.
 Furthermore, the teachings of Hindson et al. are applied to meet the requirements of the instant claims.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/             Primary Examiner, Art Unit 1639